Case 7:18-cr-00077-VB Document 55 Filed 07/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

—ma em ee eh se a te tr Hh te tt - ~X
UNITED STATES OF AMERICA,
ORDER
Vv,
ADRIAN BRADSHAW, 18 CR 77 (VB)
Defendant. :
ce me me ie ee a a ese a A a tS tm hh rE x

Briccetti, J.:

 

On July 13, 2020, the Court denied defendant Adrian Bradshaw’s motion pursuant to 18
U.S.C. § 3582(c)(1)(A)(i) to reduce his term of imprisonment to time served. (Doc. #53
(“Memorandum Opinion and Order”)).

That day, the Court received from defendant a reply, dated July 9, 2020, in further
support of his motion and in response to the government’s opposition. (See Doc. #54).

The Court has carefully reviewed its Memorandum Opinion and Order and defendant’s
July 9 reply. Although defendant’s reply was received and docketed after the Court issued the
Memorandum Opinion and Order, there is nothing in defendant’s reply that would have changed
the Court’s decision to deny defendant’s motion. Accordingly, the Memorandum Opinion and

Order denying defendant’s motion stands. (See Doc. #53).
Case 7:18-cr-00077-VB Document 55 Filed 07/16/20 Page 2 of 2

Chambers will mail a copy of this Order to defendant at the following address:

Adrian Bradshaw

Reg. No. 79929-054

FCI Fairton

Federal Correctional Institution
P.O. Box 420

Fairton, NJ 08320

Dated: July 16, 2020
White Plains, NY
SO ORDERED:

Vu

Vincent L, Briccetti
United States District Judge

 
